                           IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF KANSAS

JANE DOE, and ANGELA HARRISON,                       )
                                                     )
                                   Plaintiffs,       )
                                                     )
v.                                                   )                 Case No. 16-2801-JWL-TJJ
                                                     )
USD No. 237, THE SMITH CENTER                        )
SCHOOL DISTRICT, et al.,                             )
                                                     )
                                   Defendants.       )

                                     MEMORANDUM AND ORDER

          Before the Court is Plaintiffs’ motion to compel production of Defendants’ 2016 pre-suit

investigative report,1 which Defendants have withheld on the bases of attorney client privilege

and work product protection. The matter is fully briefed and the Court is ready to rule.

     I.   Background

          Plaintiffs allege Defendant Brock Hutchinson, a teacher and coach at Smith Center High

School, sexually harassed Plaintiff Jane Doe while she was a minor student at the High School

from 2013 to 2016. They allege Hutchinson made inappropriate sexual comments to, about, and

in the presence of Doe and other students.2 They also allege Hutchinson had a long history of

sexual harassment of students dating back many years.

          Plaintiffs assert claims of sexual harassment and retaliation under Title IX of the

Education Amendments Act of 1972, the Fourth and Fourteenth Amendments, and Kansas state




1
 Plaintiffs sought to compel production of this report and certain other documents and information in their February
22, 2019 motion to compel (ECF No. 102). The Court previously granted in part and denied in part the motion but
deferred ruling on the report pending production of the report for in camera review (ECF No. 143).
2
 The factual background of this case is discussed in more detail in the Court’s April 15, 2019 order (ECF No. 143).
The Court will not reiterate the factual background again in detail here.
law pursuant to the Kansas Tort Claims Act. Specifically, they allege state law claims of

negligent supervision/retention of employees and negligent supervision of children.

            Doe’s mother, Plaintiff Angela Harrison, complained to the Defendant School District’s

superintendent and the High School principal about Hutchinson’s conduct in January 2015.3

Harrison complained again in April 2016, this time to the school board, that she believed Doe

was being retaliated against because of Plaintiffs’ prior complaints about Hutchinson.4

            After Harrison’s complaints to the school board in the Spring of 2016, the School District

took a number of actions, including to request that legal counsel “perform a formal

investigation” into Plaintiffs’ complaints about Hutchinson.5 In their First Requests for

Production of Documents to the School District, Plaintiffs requested the “complete investigative

file” regarding Plaintiffs’ complaints to the School District in 2015 and 2016.6 Defendants

objected to these requests on multiple grounds, including attorney client privilege and work

product protection.

            In an effort to resolve the dispute between the parties without the filing of a motion to

compel, the Court conducted a discovery status conference with counsel on January 25, 2019.

The dispute was not resolved during the conference, but several matters were addressed. The

Court noted that Defendants’ privilege log was inadequate in that it did not include all of the

information required under the well-established law in this district.7 Defendants indicated that




3
    ECF No. 42 at 4, ¶ 25–26.
4
    Id. at 5, ¶ 32–33.
5
    See ECF No. 102-7 at 19–20.
6
    See, e.g., ECF No. 102-8 at 10, 11, 13.
7
 See, e.g., Heartland Surgical Specialty Hospital, LLC v. Midwest Division, Inc., No. 05-2164-MLB-DWB, 2007
WL 625809, *2 (D. Kan. Feb. 23, 2007) (listing the requirements for privilege logs pursuant to Fed. R. Civ. P.
26(b)(5)).




                                                       2
they were claiming work product protection for the documents in dispute in addition to the

attorney-client privilege, which was the only basis stated in their privilege log for withholding

the documents. And, the Court instructed Defendants’ counsel to submit the disputed document

for in camera review.

           Defendants served their amended privilege logs on Plaintiffs on March 11, 2019.8 The

School District’s privilege log lists “Report of Investigation re Teacher harassment of Students”

and indicates the report was prepared May 2016 by Sarah Loquist, staff attorney for the Kansas

Association of School Boards and legal counsel for the School District (the “Report”). The

privilege log also notes “[t]he report was created during the litigation process and/or prepared in

anticipation of litigation and include[s] mental impressions, legal advise (sic), counsel and

guidance concerning Plaintiffs’ claims against Defendant USD No. 237 and [is] subject to the

Attorney-Client Privilege and Work Product protections.” On April 18, 2019, Defendants

submitted the Report to the Court for in camera review. The Report says the purpose of

preparation of the document was: “Investigation, analysis and assessing potential legal claims

asserted by Plaintiffs against USD No. 237 in anticipation of potential litigation.”

           The Court has thoroughly reviewed the Report and all briefing filed to date with regard to

Plaintiffs’ motion to compel9 and Defendants’ motion for protective order.10 Plaintiffs asserted in

their motion to compel that the “School District may very well point to the occurrence of the

2016 investigation as a defense to Plaintiff’s claim it was deliberately indifference (sic) to her

reports concerning Defendant Hutchinson.”11 Defendants did not address this argument in their


8
 The Court was provided a copy of the amended privilege logs on April 12, 2019 pursuant to its April 9, 2019 order
(ECF No. 141).
9
    ECF No. 102.
10
     ECF No. 97.
11
     ECF No. 102 at 16.




                                                        3
response. In their reply, Plaintiffs cited several cases and, for the first time, argued that

Defendants had waived any privilege as to the Report because they “asserted the occurrence of

the 2016 investigation as a defense to Plaintiff’s claims.”12 Because Defendants did not have an

opportunity to address this argument in their response, the Court allowed Defendants to file a

surreply as to this issue,13 which they filed on April 25, 2019.14

           Aside from their waiver argument, Plaintiffs contend the Report following the

investigation into Plaintiffs’ complaints is not privileged and should be produced because the

investigation was not done for the purpose of obtaining legal advice but rather pursuant to the

School District’s policy. In support, they attach the deposition transcript for Ronald M. Meitler,

who was the School District superintendent from 2005 to 2017. Meitler testified that the School

District engaged the Kansas School Board Association to conduct the investigation into

Plaintiffs’ complaints and did not engage the association to provide any legal advice.15

           Defendants argue the investigative report was prepared by attorneys hired by the School

District and is therefore protected and not subject to disclosure. They attach several affidavits,

which are nearly identical, from several school board members and the Board’s attorneys stating

the Board believed Plaintiffs’ complaints were threatening litigation, and the investigation was

conducted for the purpose of obtaining legal advice.16 They further argue they did not waive any

privilege by asserting an affirmative defense to Plaintiffs’ claims and that they do not rely on the

investigation for their defense.



12
     ECF No. 129 at 15 (emphasis in the original).
13
     ECF No. 155.
14
     ECF No. 157.
15
     ECF No. 102-14 at 3–4.
16
     See ECF Nos. 136-6, 136-7, 136-8, 136-9, 136-10, 136-11, 136-12, 136-13, 136-14.




                                                         4
 II.       Legal Standard

           “The attorney-client privilege shields from discovery communications between an

attorney and client, made in confidence, under circumstances from which it may reasonably be

assumed that the communication will remain in confidence.”17 For the privilege to apply, legal

advice must predominate. “The privilege does not apply where legal advice is merely incidental

to business advice.”18 Underlying facts do not become privileged by relaying them to an

attorney.19 The burden of establishing the applicability of the attorney-client privilege is on the

party asserting it.20 To satisfy this burden, the party “must describe in detail the documents or

information sought to be protected and provide precise reasons for the objection to discovery.”21

The party “must also provide sufficient information to enable the court to determine whether

each element of the asserted objection is satisfied. A blanket claim as to the applicability of the

privilege/work product protection does not satisfy the burden of proof.”22

           The standards for evaluating whether a communication is protected by the attorney-client

privilege are well established. The essential elements of the privilege are that legal advice of any

kind is sought from a professional legal advisor in her capacity as such and communications

occur related to that purpose, which are made in confidence by or to the client. Such

communications are at the client’s instances permanently protected from disclosure by herself or



17
  Olson v. Shawnee Cty. Bd. of Com’rs, No. 12-2084-JTM-KGG, 2013 WL 1151481, at *2 (D. Kan. Mar. 20, 2013)
(quoting In re Qwest Commc'ns Int'l Inc., 450 F.3d 1179, 1185 (10th Cir. 2006)).
18
     Wagoner v. Pfizer, Inc., No. 07-1229-JTM, 2008 WL 821952, at *3 (D. Kan. Mar. 26, 2008).
19
  Perez v. Alegria, No. 15-mc-401-SAC, 2015 WL 4744487, at *4 (D. Kan. June 24, 2015) (citing In re Grand Jury
Proceedings, 616 F.3d 1172, 1182 (10th Cir. 2010)).
20
     Id.
21
  Lykins v. CertainTeed Corp., No. CIV.A. 11-2133-JTM, 2012 WL 3578911, at *8 (D. Kan. Aug. 17, 2012)
(quoting Sprint Commc'ns Co., L.P. v. Vonage Holdings Corp., No. 05–2433–JWL–DJW, 2007 WL 1347754, at *3
(D. Kan. May 8, 2007)).
22
     Id.




                                                         5
by the legal advisor, unless the protection is waived.23 The protection applies to communications

with in-house counsel as well as outside attorneys.24 However, the attorney-client privilege does

not protect the disclosure of underlying facts communicated with the attorney.25

           Although Plaintiffs bring state claims along with their federal claims, federal privilege

law applies to all claims.26 Neither party has argued that the Court should apply Kansas law to

this issue, but even if it did, “[w]hether the court applies federal or Kansas law makes no

difference in determining whether the attorney-client privilege applies” because “the essential

elements of the attorney-client privilege are nearly identical under both Kansas and federal

law.”27

           The work product doctrine, embodied in Fed. R. Civ. P. 26(b)(3), “protects from

discovery documents, things and mental impressions of a party or his representative, particularly

his attorney, developed for or in anticipation of litigation or trial.”28 The work product doctrine


23
     Wagoner, 2008 WL 821952, at *3.
24
     Id.
25
     Id.
26
   See, e.g., Aramburu v. Boeing Co., 885 F. Supp. 1434, 1437 n.2 (D. Kan. 1995) (citing Coughlin v. Lee, 946 F.2d
1152, 1159 (5th Cir. 1991)), Everitt v. Brezzel, 750 F. Supp. 1063, 1066 (D. Colo. 1990), and Wei v. Bodner, 127
F.R.D. 91, 94 (D.N.J. 1989), aff’d, 983 F.2d 1054 (3d Cir. 1992), all finding that the federal common law of
privileges governed. See also, e.g., Harding v. Dana Transport, Inc., 914 F. Supp. 1084, 1090 (D.N.J. 1996)
(“Moreover, ‘[w]here, as here, there are both federal and state law claims, federal privileges rather than state
privileges apply to all claims.’”) (quoting Wei); Perrignon v. Bergen Brunswig Corp., 77 F.R.D. 455, 458–59 (N.D.
Cal. 1978) (finding that Congress did not intend a dual application of state and federal law when both state and
federal claims are raised because “[i]f a communication were privileged under state law but not under federal law, or
if a communication were privileged under federal law but not under state law, it would be meaningless to hold the
communication privileged for one set of claims but not for the other,” and absent any indication as to legislative
intent in the language or legislative history of Fed R. Evid. 501, “in federal question cases where pendent state
claims are raised the federal common law of privileges should govern all claims of privilege raised in the
litigation.”).
27
   Sawyer v. Southwest Airlines, Nos. Civ. A. 01-2385-KHV, Civ. A. 01-2386-KHV, 2002 WL 31928442, at *2 (D.
Kan. Dec. 23, 2002). See also ACE USA v. Union Pacific R. Co. Inc., No. 09-2194-KHV-DJW, 2011 WL 2199820,
at *2 (D. Kan. June 6, 2011) (“[T]he elements of attorney-client privilege are the same under Kansas law and federal
common law.”); Simmons Foods, Inc. v. Willis, 191 F.R.D. 625, 632 n.1 (D. Kan. 2000) (“There is no real conflict
between federal and Kansas law regarding the attorney-client privilege. … Whether the court applies federal or
Kansas law generally makes no difference in determining whether the attorney-client privilege applies.”).
28
     Wagoner, 2008 WL 821952, at *3.




                                                         6
“is not intended to protect investigative work unless done so under the supervision of an attorney

in preparation for the real and imminent threat of litigation or trial. Work prepared in the

ordinary course of business and inserted into a protected document may still be subject to

disclosure after redaction of any privileged material.”29 As with the attorney-client privilege,

blanket claims of “work-product protection do not satisfy the objecting party’s burden of proof.

And an objecting party’s failure to meet this burden when the trial court is asked to rule upon the

existence of the privilege is not excused because the document is later shown to be one that

would have been privileged if a timely showing had been made.”30

           When determining whether a document constitutes work product, the court looks to the

primary motivating purpose behind the document’s creation.31 The threat of litigation must be

“real and imminent;” even “the likely chance” of litigation does not give rise to work product. 32

The court “generally needs more than mere assertions by the party resisting discovery that the

documents or other tangible items were created in anticipation of litigation.33

III.       Analysis

           A. Attorney-Client Privilege

           The first issue the Court will address is whether the Report is subject to the attorney-

client privilege. The parties agree that the Report is relevant.34 But Defendants argue the Report


29
     Id.
30
   Linnebur v. United Tel. Ass'n, No. 10-1379-RDR, 2012 WL 1183073, at *3 (D. Kan. Apr. 9, 2012) (quoting White
v. Graceland Coll. Ctr. for Prof'l Dev. & Lifelong Learning, Inc., 586 F. Supp. 2d 1250, 1267–68 (D. Kan. 2008)).
31
  U.S. Fire Ins. Co. v. Bunge N. Am., Inc., 247 F.R.D. 656, 658 (D. Kan. 2007) (quoting Marten v. Yellow Freight
System, Inc., No. 96–2013–GTV, 1998 WL 13244, at *10 (D. Kan. Jan. 6, 1998)).
32
     Id.
33
     Id.
34
  See ECF No. 102 at 15 (“The relevancy of witness interviews and findings contained in Defendant’s pre-lawsuit
investigations are plainly relevant. . .”); ECF No. 135 at 13 (“Defendants have not disputed the relevance of Ms.
Loquist’s report (“the KASB Report”), but rather that it is protected by the attorney-client privilege and attorney
work product doctrine.”).




                                                         7
is subject to attorney-client privilege and work product protection and therefore need not be

turned over. They also argue Plaintiffs have failed to show that the attorney-client privilege does

not apply.35 However, as discussed above, the party asserting the privilege has the burden to

show that it applies.

            Plaintiffs contend the privilege does not apply because the investigation was conducted

before the lawsuit was filed, the Report contains statements from Plaintiffs, the School District

has asked third parties about the investigation throughout discovery, and the School District

superintendent testified in his deposition that the investigation was not done to obtain legal

advice but was rather conducted in the ordinary course of business per policy. 36

            The Court finds the Report is protected by the attorney-client privilege. The investigation

was conducted by an outside (rather than in-house) attorney, Sarah Loquist, retained by the

School District. The Report, which was authored by Loquist, constitutes a communication

between attorney and client, the School District. The Report includes Loquist’s mental

impressions and advice to the School District. Defendants also provided an affidavit from

Loquist, which states she understood she was being retained as an attorney to assist in

investigating, analyzing and assessing Plaintiff’s potential legal claims, and that she was to

include in the Report her mental impressions and legal advice.37 Loquist prepared the Report in

confidence. She told each witness that the Report would be protected by attorney-client privilege

and marked the Report as such.38 Although the superintendent, Meitler, testified that he engaged

the Kansas School Board Association to conduct an investigation and not to provide legal advice,



35
     ECF No. 136 at 28.
36
     ECF No. 102 at 17.
37
     ECF No. 136-14 at 2.
38
     Id. at 3.




                                                     8
and that he did not think the Report contained any legal advice,39 based upon its in camera

review, the Court finds the Report does contain legal advice that is not merely incidental to a

business purpose. The Court further finds that the essential elements of the attorney-client

privilege have been satisfied and the Report is therefore protected by the attorney-client

privilege.

            The second issue the Court will address is whether Defendants have waived the privilege.

The Court finds they have. In the School District’s Answer40 to Plaintiffs’ Amended Complaint,

it asserts as an affirmative defense that it “exercised reasonable care to prevent and correct

promptly any harassing behavior including retaliation; and (b) plaintiffs unreasonably failed to

take advantage of any preventive or corrective opportunities provided by defendant or to avoid

harm otherwise.”41 This language appears to come almost verbatim from Faragher v. City of

Boca Raton,42 where the United States Supreme Court held, when no tangible employment

action is taken against an employee who creates a hostile environment, the employer may raise

an affirmative defense to liability or damages that (a) the employer exercised reasonable care to

prevent and correct promptly any sexually harassing behavior, and (b) the plaintiff unreasonably

failed to take advantage of any preventive or corrective opportunities provided by the employer

or to avoid harm otherwise.43 Examples of tangible employment action include hiring, firing,




39
     ECF No. 102-14 at 4, 9.
40
     ECF No. 46.
41
     Id. at 23, ¶ 23.
42
     524 U.S. 775 (1998).
43
     Id. at 807.




                                                   9
failing to promote, reassignment with significantly different responsibilities, or a decision

causing a significant change in benefits.44

            When a party puts the reasonableness of an internal investigation at issue by asserting the

Faragher/Ellerth defense, that party waives any privilege that might otherwise apply to

documents concerning the investigation.45 Courts in this district have found that the party

asserting a privilege impliedly waives the privilege through its own affirmative conduct when the

party “places information protected by it in issue through some affirmative act for his own

benefit, and to allow the privilege to protect against disclosure of such information would [be]

manifestly unfair to the opposing party.”46

            Defendants argue the mere assertion of a Faragher/Ellerth defense does not

automatically waive the privilege. They contend assertion of this defense waives the privilege

only when the defense is based on the reasonableness of an investigation into allegations of

discrimination or harassment, which is not the situation here.47 Instead, they contend the School

District was not required to conduct an investigation, Plaintiffs did not request one, and

Defendants conducted the investigation only in anticipation of litigation.48 They claim the

investigation, evaluation, and legal advice in the Report “are not part of any affirmative defense




44
  Chapman v. Carmike Cinemas, No. 08-4043, 2009 WL 57504, at *4 (10th Cir. Jan. 12, 2009) (citing Burlington
Indus., Inc. v. Ellerth, 524 U.S. 742, 761 (1998)).
45
   See, e.g., Musa-Muaremi v. Florists’ Transworld Delivery, Inc., 270 F.R.D. 312, 319 (N.D. Ill. 2010); Koumoulis
v. Indep. Fin. Mktg. Grp., Inc., 295 F.R.D. 28, 41 (E.D.N.Y. Nov. 1, 2013); Traversie-Akers v. Sales Operating
Servs., Inc., No. 08-cv-01206-PAB-MEH, 2009 WL 185594, at *1 (D. Colo. Jan. 26, 2009); E.E.O.C. v. Outback
Steakhouse of Fla., Inc., 251 F.R.D. 603, 611–12 (D. Colo 2008); Jones v. Rabanco, Ltd., No. C03-3195P, 2006 WL
2401270, at *4 (W.D. Wash. Aug. 18, 2006).
46
  Williams v. Sprint/United Mgmt. Co., 464 F. Supp. 2d 1100, 1104–05 (D. Kan. 2006) (quoting Hearn v. Rhay, 68
F.R.D. 574, 581 (E.D. Wash. 1975)).
47
     ECF No. 157 at 2.
48
     Id. at 4.




                                                       10
being raised by Defendant USD No. 237 in the case.”49 They go on to say “all personnel actions

taken and training provided as a result of Defendant USD No. 237's investigations into Plaintiffs'

complaints have already been produced to Plaintiffs in this litigation.”50 Finally, they argue it is

Plaintiffs who have put the investigation at issue, not Defendants.51

            In support, they cite three cases, which are all distinguishable from this case. In Robinson

v. Vineyard Vines, LLC,52 the court found the defendant did not waive its privilege by asserting a

Faragher/Ellerth defense when the defendant conducted an investigation after the plaintiff was

no longer employed by the defendant and after the plaintiff had begun the litigation process. The

defendant indicated it was not relying on the investigation to show it had adopted and the

plaintiff failed to take advantage of remedial measures, but rather that she failed to take

advantage of the policies already in place during her employment by failing to complain about

the sexual harassment until her employment was terminated.53 In contrast, here Plaintiffs

complained to the School District while Doe was still a student at the High School, the School

District’s investigation took place while Doe was still a student, and Defendants contend they

took remedial action after and as a result of the investigation.

            Similarly, in Mendez v. Saint Alphonsus Regional Med. Ctr., Inc.,54 the court found the

defendant did not waive its privilege by asserting a Faragher/Ellerth defense because the

defendant was not relying on its investigation to show it exercised reasonable care. Rather, the

defendant contended the investigation found the actions it took when the plaintiff complained


49
     Id.
50
     Id.
51
     Id.
52
     15 Civ. 4972 (VB)(JCM), 2016 WL 845283 (S.D.N.Y. Mar. 4, 2016).
53
     Id. at *5.
54
     No. 1:12–cv–26–EJL–CWD, 2014 WL 3406015 (D. Idaho July 10, 2014).




                                                      11
were appropriate.55 Additionally, the “defense was based on other “mechanisms through which

employees [could] report illegal discrimination and harassment.”56 Again, in contrast here

Defendants have stated they took appropriate action to address Plaintiffs’ complaints after and as

a result of the School District’s investigation.

            Finally, in Crutcher-Sanchez v. County of Dakota, Neb.,57 the investigation at issue again

was conducted after the plaintiff’s termination. As discussed above, the investigation here took

place while Doe was still a student and before this lawsuit was filed. A key issue in this case is

how the School District acted in response to Plaintiffs’ complaints. The investigation and thus

the Report go to the heart of that issue.

            Plaintiffs allege Hutchinson engaged in a pattern of ongoing sexual harassment, which

created a hostile educational environment under Title IX. To state a claim under Title IX for a

hostile educational environment, Plaintiffs must show the School District “(1) had actual

knowledge of, and (2) was deliberately indifferent to (3) harassment that was so severe,

pervasive, and objectively offensive that it . . . deprived the victim of access to the educational

benefits or opportunities provided by the school.”58 They also allege the School District was

negligent in its supervision and retention of Hutchinson under Kansas law, which requires a

showing of a causal relationship between the dangerous propensity or quality of the employee, of

which the employer has or should have knowledge, and the injuries suffered by the third

person.59 As part of their claim for negligent supervision and retention, Plaintiffs argue the



55
     Id. at 4.
56
     Id.
57
     No. 8:09CV288, 2011 WL 612061 (D. Neb. Feb. 10, 2011).
58
     ECF No. 102 at 10 (citing Murrell v. Sch. Dist. No. 1, Denver, Colo., 186 F.3d 1238, 1246 (10th Cir. 1999)).
59
     Id. at 12 (citing Kan. State Bank & Trust Co. v. Specialized Transp. Servs., Inc., 819 P.2d 587, 596 (Kan. 1991)).




                                                            12
School District’s “conduct was outrageous, shocked the conscience, was deliberately indifferent,

wanton and represents reckless disregard for Plaintiff’s rights and the rights of other students.”60

In their motion to compel, Plaintiffs left dangling the supposition that the School District might

point to the occurrence of the 2016 investigation as a defense to Plaintiffs’ deliberate

indifference claim.61 When Defendants did not respond to this and Plaintiffs added the privilege

waiver argument in their reply, the Court entered an order allowing Defendants an opportunity to

file a surreply to address the deliberate indifference issue and privilege waiver arguments.62 Yet,

throughout their subsequently-filed surreply, Defendants never address Plaintiffs’ deliberate

indifference claim or concede that they do not intend to use the Report or investigation to defend

it.

           As previously noted, “Defendants have not disputed the relevance of Ms. Loquist’s

report.”63 And, Defendants responded to Plaintiffs’ interrogatory requesting information about

the investigation the School District conducted into Plaintiffs’ complaints that Hutchinson was

harassing Doe by stating “[a] Personnel Conference was held with Defendant Hutchinson

following the conclusion of the investigation.”64 Defendants state they took personnel action and

provided training “as a result of” the investigation.65 Moreover, Defendants acknowledge the

School District has “already produced the non-privileged documents relating to its investigation




60
     ECF No. 42 at 20, ¶ 139.
61
     ECF No. 102 at 16.
62
     ECF No. 155.
63
     ECF No. 135 at 13.
64
  ECF No. 102-7 at 20. The entirety of this interrogatory response makes clear that the referenced personnel
conference was conducted at the conclusion of the investigation performed by Loquist in the spring of 2016.
65
     ECF No. 157 at 4.




                                                        13
into Plaintiffs’ complaints and the corrective action taken against Defendant Hutchinson as a

result of that investigation.”66

           Defendants have asserted the Faragher/Ellerth defense and rely upon their investigation

and Report to show that they “exercised reasonable care to prevent and correct promptly any

sexually harassing behavior.” In other words, Defendants seek to use the investigation and

Report to support their defense that they took corrective action in response (i.e. that they were

not deliberately indifferent) to Plaintiffs’ complaints, while at the same time invoking the

privilege to deny Plaintiffs access to the Report to determine how Defendants’ corrective action

compares to Loquist’s recommendations. But this is precisely the sword and shield approach that

the courts have rejected.67 To allow the privilege to protect against disclosure of the Report under

these circumstances would be manifestly unfair to the opposing parties. Plaintiffs are entitled to

discover the substance of the investigation and determine its sufficiency. “Without having

evidence of the actual content of the investigation, neither the plaintiffs nor the fact-finder at trial

can discern its adequacy.”68 Whether the School District acted reasonably will depend at least in

part on the recommendations and advice it received in the Report from Loquist following her

investigation.69 “Where a party puts the adequacy of its pre-litigation investigation at issue by

asserting the investigation as a defense, the party must turn over the documents related to that




66
     ECF No. 135 at 13 (emphasis added).
67
   See, e.g., Simmons Foods, Inc. v. Willis, 191 F.R.D. 625, 633 (D. Kan. 2000) (“To be sure, there is authority that
attorney-client communications cannot be used both as a sword and a shield, i.e., when a party defends the conduct
which is the subject of the suit by relying on advice of counsel.”).
68
     Harding v. Dana Transport, Inc., 914 F. Supp. 1084, 1097 (D.N.J. 1996).
69
     See Johnson v. Rauland-Borg. Corp., 961 F. Supp. 208, 211 (N.D. Ill. 1997).




                                                          14
investigation, even if they would ordinarily be privileged.”70 The Court concludes Defendants

have waived any privilege that might otherwise apply to the Report.

           To the extent Defendants argue they do not intend to affirmatively rely on the Report

itself but rather the corrective actions taken, that argument “misses the point.”71 Plaintiffs are

entitled to all documents reflecting the School District’s investigation into their complaints and

its remedial response, not only the documents Defendants think support their cause.72

           Finally, Defendants acknowledge courts in this district have generally followed the

Hearn v. Rhay73 test when determining “at-issue waiver.”74 Although neither Kansas nor the

Tenth Circuit has adopted a definitive approach to determining at-issue waiver, courts in this

district have followed the Hearn test.75 Under the Hearn test, each of the following three

conditions must exist to find waiver: (1) assertion of the privilege was the result of some

affirmative act, such as filing suit, by the asserting party; (2) through this affirmative act, the

asserting party put the protected information at issue by making it relevant to the case; and (3)

application of the privilege would have denied the opposing party access to information vital to

its defense.76 A court should find that the party asserting a privilege has impliedly waived that

privilege through its own affirmative conduct when the party “places information protected by it




70
     Walker v. Cty. of Contra Costa, 227 F.R.D. 529, 535 (N.D. Cal. 2005) (citations omitted).
71
     Musa-Muaremi v. Florists’ Transworld Delivery, Inc., 270 F.R.D. 312, 319 (N.D. Ill. 2010).
72
     Id.
73
     68 F.R.D. 574 (E.D. Wash. 1975).
74
     ECF No. 157 at 4–5.
75
  See, e.g., Williams v. Sprint/United Mgmt. Co., 464 F. Supp. 2d 1100 (D. Kan. 2006); Simmons Foods, Inc. v.
Willis, 191 F.R.D. 625 (D. Kan. 2000); Rahn v. Junction City Foundry, Inc., No. CIV.A. 00–2128–KHV, 2000 WL
1679419 (D. Kan. Nov. 3, 2000).
76
     Hearn, 68 F.R.D. at 581.




                                                           15
in issue through some affirmative act for his own benefit, and to allow the privilege to protect

against disclosure of such information would [be] manifestly unfair to the opposing party.”77

           In considering these factors, the Court again finds Defendants put the investigation, and

therefore the Report, at issue by asserting the defense that it “exercised reasonable care to

prevent and correct promptly any sexually harassing behavior,”78 took action (through a

“personnel conference”) against Hutchinson after the investigation,79 and took other “personnel

actions,” including by providing training, as a result of the investigation.80

           Other courts have found that “where the affirmative defense is asserted, attorney-client

and work product privileges may be waived if they are being used to shield information

regarding an investigation or remedial efforts that the Defense has put at issue through the

assertion of this defense.”81 Here, Defendants have put at issue the actions they took “as a result

of” the investigation. Defendants have provided Plaintiffs documents regarding their remedial

measures. “Not allowing Plaintiffs to inquire into how thorough or complete Defendants’

investigation and remediation were before trial commences would put Plaintiffs at a distinct

disadvantage.”82 The investigation and remedial efforts are central to the litigation. “If the

investigation or its results is to be used as evidence at trial, then clearly the privilege which it

enjoys would be waived. One cannot assert the attorney/client privilege to keep an opponent

from discovering facts about an investigation when the investigation is to be used at trial as a




77
     Id.
78
     ECF No. 46 at 23, ¶ 23.
79
     ECF No. 102-7 at 20.
80
     ECF No. 157 at 4.
81
     Jones v. Rabanco, Ltd., No. C03-3195P, 2006 WL 2401270, at *4 (W.D. Wash. Aug. 18, 2006) (emphasis added).
82
     Id.




                                                       16
defense to defeat the opponent’s allegations.”83 The only way Plaintiffs, or the finder of fact, can

determine the reasonableness of the School District’s investigation “is through full disclosure of

the contents thereof.”84

           Defendants have acknowledged that the Report is relevant.85 And, applying the privilege

to the Report would deny Plaintiffs access to information that is vital to their claim, specifically

that the School District knew Hutchinson had sexually harassed students and continued to

sexually harass Doe, but with deliberate indifference failed to take appropriate action to protect

the students. Defendants attempt to rely on the investigation as evidence that it took subsequent

action and provided training. But without the Report, Plaintiffs are unable to discover whether

the action taken was sufficient or appropriate. Therefore, the Court finds Defendants have

waived their attorney-client privilege with respect to the Report and the content of the

investigation into Plaintiffs’ complaints.

           B. Work Product Protection

           Although Defendants’ initial privilege log claimed only attorney-client privilege, their

amended privilege logs and objections to Plaintiffs’ discovery requests also assert work product

protection. The Court therefore also considers whether the Report should be protected from

disclosure on that basis. Defendants argue the Report is entitled to work product protection

because the investigation was completed in anticipation of litigation. Plaintiffs contend the

investigation was completed per policy and not in anticipation of litigation. The Court finds




83
  Musa-Muaremi v. Florists’ Transworld Delivery, Inc., 270 F.R.D. 312, 318 (N.D. Ill. 2010) (emphasis added)
(quoting Fultz v. Fed. Sign, No. 94 C 1931, 1995 WL 76874 at * 2 (N.D. Ill. 1995)).
84
     Id. at 319 (quoting Brownell v. Roadway Package Sys., Inc., 185 F.R.D. 19, 25 (N.D.N.Y. 1999)).
85
     ECF No. 135 at 13.




                                                          17
Defendants have not met their burden to establish work product protection, and even if they had,

they have waived any such protection for the reasons previously discussed.

           Upon review of the Report, there is no mention in its entirety of any threat of litigation or

of any litigation, ongoing, imminent or otherwise. Defendants argue Harrison was in contact with

an attorney at the time the investigation took place and thereafter ⎯ May 2016. But the

investigation was to comprise Plaintiffs’ complaints dating back to January 2015. And, simply

being in contact with an attorney does not imply litigation is imminent. Even “the likely chance”

of litigation does not give rise to work product.86

           Although the affidavits Defendants attach to their response to Plaintiffs’ motion to

compel indicate the investigation was done “in anticipation of potential litigation,”87 the Court

finds this to be a “blanket claim” and therefore insufficient to satisfy Defendants’ burden of

proof.88 Nowhere do Defendants assert that Plaintiffs actually threatened litigation. Nothing in

the record supports the assertion that litigation was imminent. No mention of litigation is

included in the Report. Harrison’s deposition testimony attached to Defendants’ response to

Plaintiffs’ motion to compel only indicates she had been in communication with an attorney,

who was her friend.89 After review of the Report, it is still unclear when Harrison threatened

litigation and how. It is unclear that Harrison’s attorney friend was representing her,90 and even

if he were, simply being represented by an attorney does not mean litigation is imminent.


86
  U.S. Fire Ins. Co. v. Bunge N. Am., Inc., 247 F.R.D. 656, 658 (D. Kan. 2007) (quoting Marten v. Yellow Freight
System, Inc., No. 96–2013–GTV, 1998 WL 13244, at *10 (D. Kan. Jan. 6, 1998)).
87
     See, e.g., ECF No. 136-14 at 2, ¶ 11.
88
  See U.S. Fire Ins. Co. v. Bunge N. Am., Inc., 247 F.R.D. 656, 658 (D. Kan. 2007) (citing McCoo v. Denny's, Inc.,
192 F.R.D. 675, 680 (D. Kan. 2000)).
89
  See ECF No. 136-16 at 3–4 (Harrison testified that she copied an attorney on her email to the principal on May
11, 2016 so her email “would be taken more seriously at the school.”).
90
  Id. at 4 (Harrison testified she didn’t know if he was “representing [her] necessarily” and that her purpose of
copying him on her email to the principal was to “give the e-mail more weight.”).




                                                          18
Further, the case was filed in December 2016, seven months after the investigation and nearly

two years after Plaintiffs’ first complaints about Hutchinson’s conduct. Defendants have thus

failed to meet the burden to show the Report was prepared in anticipation of litigation.

         But even if it were, Defendants also waive this protection by asserting the

Faragher/Ellerth affirmative defense for the reasons discussed above.91 Therefore, the Court

finds that the Report is discoverable and not subject to production from the work product

doctrine.

         IT IS THEREFORE ORDERED BY THE COURT that Plaintiffs’ Motion to Compel

regarding disclosure of the 2016 investigative report is granted. Defendants shall produce the

Report in its entirety.

         IT IS SO ORDERED.

         Dated April 30, 2019, at Kansas City, Kansas.




                                                                              Teresa J. James
                                                                              U. S. Magistrate Judge




91
  See, e.g., E.E.O.C. v. Outback Steakhouse of Fla., Inc., 251 F.R.D. 603, 611–12 (D. Colo 2008) (finding waiver of
the attorney-client privilege and work product doctrine regarding investigations into complaints after the defendants
asserted the Faragher/Ellerth defense); Walker v. Cty. of Contra Costa, 227 F.R.D. 529, 535 (N.D. Cal. 2005) (“If
Defendants assert as an affirmative defense the adequacy of their pre-litigation investigation” into the plaintiff’s
complaints, “they waive the attorney-client privilege and work product doctrine with respect to documents reflecting
that investigation.”).




                                                         19
